Citation Nr: 1208734	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  11-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for pulmonic systolic murmur, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral knee disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a service connection claim for a back disorder, and if so, whether service connection is warranted.

4.  Entitlement to service connection for diabetes mellitus type 2.

5.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder (claimed as posttraumatic stress disorder).

6.  Entitlement to an increased rating in excess of 10 percent for hypertension.

7.  Entitlement to a compensable rating for multiple lipomas of the forehead and forearms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1959 to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2008, the RO granted service connection for an anxiety disorder (claimed as PTSD) assigning a 10 percent rating from August 13, 2007; and denied an increased rating for hypertension and multiple lipomas of the forearms and forehead; and service connection for pulmonic systolic murmur, bilateral knee disorder, and a back disorder finding that new and material evidence had not been received.  Irrespective of the RO's action, the Board must decide whether new and material evidence has been received to reopen the claim of service connection for a pulmonic systolic murmur, bilateral knee disorder, and a back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The RO denied service connection for diabetes mellitus type 2 in May 2009.  

In May 2011, the RO granted an increased rating of 30 percent for the anxiety disorder from August 13, 2007.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

On his VA Form 9 the Veteran checked both boxes that he wanted to appeal all issues listed on the statement of the case and that he only wanted to appeal some issues.  Under the election boxes, the Veteran typed service connection for diabetes mellitus type 2 and in the bottom section submitted argument only on why service connection for diabetes mellitus should be warranted.  Subsequently, however, the Veteran's representative listed all seven issues on appeal on a June 2011 statement and a February 2012 Written Brief Presentation and offered argument for why all claims should be granted.  The RO also has certified all seven issues.  Therefore, the Board will address all seven issues, as reflected on the first page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disorder, a bilateral knee disorder, and diabetes mellitus, and increased ratings for an anxiety disorder and multiple lipomas of the forearms and forehead are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a back disorder, bilateral knee disorder, and pulmonic systolic murmur was denied by a May 1987 RO decision.  He did not perfect an appeal. 

2.  Regarding the pulmonic systolic murmur, the evidence received since the May 1987 RO decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for pulmonic systolic murmur.

3.  Regarding the back disorder, the evidence received since the May 1987 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a back disorder.

4.  Regarding the bilateral knee disorder, the evidence received since the May 1987 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a bilateral knee disorder.  

5.  The Veteran's hypertension is manifested by diastolic pressure readings under 110 milligrams per deciliter (mg/dL) and systolic pressure readings under 200 mg/dL, and requires continuous medication for control.


CONCLUSIONS OF LAW

1.  The May 1987 decision that denied entitlement to service connection for a back disorder, bilateral knee disorder, and pulmonic systolic murmur is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the May 1987 RO decision that denied entitlement to service connection for a pulmonic systolic murmur is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Evidence received since the May 1987 RO decision that denied entitlement to service connection for a back disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Evidence received since the May 1987 RO decision that denied entitlement to service connection for a bilateral knee disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for a rating greater than 10 percent for service-connected hypertension have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in October 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was notified of the evidence needed to reopen the service connection claim for pulmonary systolic murmur, as well as the evidence necessary to establish the underlying benefit sought, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the precise reason given for the December 1987 denial of service connection ("pulmonic systolic heart murmur is considered a constitutional abnormality and not a condition" subject to service connection) was not noted, the RO's stated reason for the denial ("heart condition was not incurred or aggravated during your service") is sufficient because the 1987 denial was based on a determination that all elements necessary to establish service connection were not met.  The Veteran was also notified that he should submit evidence demonstrating the worsening of his hypertension, including any medical evidence or statements from individuals who have personal knowledge that the disability had become worse or information regarding how his condition affects his ability to work.  Additionally, VA notified the Veteran that it would help him get any necessary evidence to support his claim including employment records.  Thus, the Veteran was provided with all of the necessary information to substantiate his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The October 2007 letter also provided the Veteran with information on how VA determines and assigns effective dates.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records, copies of the Veteran's VA treatment records, and copies of private treatment records.  The RO also has provided him with a VA examination addressing the severity of his hypertension in March 2008.  The examination report obtained contains sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran's representative asserted in a February 2012 Written Brief Presentation that the Veteran's hypertension had worsened.  However, no further details were offered.  In addition to the March 2008 VA hypertension examination report, the treatment records in the file note blood pressure readings for the Veteran as recent as November 2010, and no increase in severity of the hypertension was found on those records, as discussed in more detail in the decision below.  The Board does not find that another examination is warranted for the hypertension as the evidence of record is sufficient to rate the hypertension claim.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95. The March 2008 VA examination report is thorough and supported by the record.  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 124   (2007).  The records satisfy 38 C.F.R. § 3.326. 

The RO did not afford the Veteran a VA examination for pulmonic systolic murmur.  However, as the Veteran has not submitted new and material evidence to reopen this claim, a VA examination is not required .  See 38 C.F.R. § 3.159(c)(4)(iii).

The RO made efforts to obtain copies of Social Security Administration (SSA) records for the Veteran but received a response from SSA in December 2009 that such records did not exist as they had been destroyed.  The RO notified the Veteran of the response from SSA in a March 2011 letter and asked the Veteran to submit any copies of the SSA records in his possession.  The Veteran did not submit any SSA records.  Based on the RO's efforts and the response from SSA, the Board determines that any further efforts to obtain SSA records for the Veteran would be futile.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9.  However, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected. VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as opposed to a defect) can be granted service connection if manifestations of the disease in service constitute aggravation of the condition. Id.

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

A.  Pulmonic Systolic Murmur

The Veteran's claim of entitlement to service connection for a pulmonic systolic murmur was originally denied by a May 1987 RO decision on the grounds that the disorder was a constitutional or developmental abnormality and not a ratable disability.  The service treatment records noted a soft short Grade I pulmonic systolic murmur after exercise, not considered disabling, on the August 1959 entrance examination report and subsequent reenlistment examination reports.  The Veteran was reportedly exposed to active tuberculosis in 1961 and had a positive purified protein derivative test in 1963.  However, chest x-rays did not show any active tuberculosis diagnosis in the Veteran.  An April 1985 EKG report was normal.  A June 1986 examination near the time of the Veteran's retirement from the Navy notes a normal clinical evaluation of the heart, lungs, and chest.

After service, a December 1986 VA examination report notes complaints of sharp, stabbing pains in the left upper anterior chest unrelated to effort.  The heart was not enlarged; there were no murmurs, rubs, or thrills.  Carotids, femorals, and diastolic pressures were normal.  There was no undue venous engorgement or marked peripheral sclerosis.  An ECG report showed minor, nonspecific U-waves.  In January 1987, a chest CT and x-ray examination was negative.
 
The Veteran filed a notice of disagreement with the May 1987 decision in September 1987.  He asserted that he did not know if he had a heart condition but if he did, it was service-connected, as he did not have a heart condition prior to service.  In October 1987, he was issued a statement of the case.  He received notice of the continued denial of the claim in a December 1987 letter.  However, the Veteran did not perfect an appeal.  Therefore, the May 1987 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
The Veteran filed a claim to reopen service connection for pulmonic systolic murmur in August 2007, this time asserting exposure to herbicides in service.  

Evidence obtained since the May 1987 RO decision includes a December 1986 record noting that the Veteran sought emergency care with complaints of chest pain; a  September 1987 VA emergency room record noting treatment for hypertension; and VA treatment records and examination reports dated from 1999 to 2001 and 2006 to 2010, which are negative for any treatment for pulmonic systolic murmur.  

A March 2001 exercise ECG report showed no murmurs but showed a premature ventricular contraction.  The interpretation of the ECG report was normal.  A March 2001 VA hypertension examination report notes that the Veteran denied chest pain or shortness of breath with ambulation and had no palpitations or syncope.  Any assessments related to pulmonic systolic murmur were never mentioned.  

In March 2007, the Veteran underwent a VA Agent Orange examination.  Examination of the heart revealed no murmurs.  A September 2007 private ECG report was normal.  

A September 1, 2009 private treatment record notes complaints of pain in the left chest wall that started two days ago.  He had a dull pain especially with deep breathing.  A September 2, 2009 VA emergency room record shows the Veteran complained of pain on deep inspiration in the anterior lower left ribs.  Chest x-ray examination showed no acute pulmonary disease, rib fracture, or pneumothorax.  The assessment was costal neuralgia versus anterior chest wall muscle strain.

None of the evidence submitted since the May 1987 decision indicates that the Veteran's pulmonic systolic murmur was incurred in or aggravated by the Veteran's military service.  In fact, the VA treatment records do not even mention the pulmonic systolic murmur.  The Veteran has had intermittent complaints of chest pain since 1986 but there were no findings that this was related to his pulmonic systolic murmur.  Although the Veteran has presented a new theory of entitlement for service connection for pulmonic systolic murmur based on exposure to herbicides, there is no probative evidence that the Veteran was exposed to herbicides during his service in the Navy.  

The Veteran's service was solely on a ship in Vietnam waters and the Veteran does not contend, nor does the evidence show that he ever set foot on land in Vietnam.  The Veteran asserted on a VA Form 21-4138 in March 2011 that he was exposed to herbicides during his service on the USS ORLECK (DD-886) when it was in the Vietnam waters.  He did not contend that he ever went inland in Vietnam.  

The JSRRC submitted a memo that it could provide no evidence to support any claim of exposure to tactical herbicide agents while serving aboard a Navy ship during the Vietnam era.  The JSRRC also noted that with respect to the USS ORLECK (DD-886), the record showed that it was in the coastal waters of Vietnam but that the records would not note routine individuals arriving or going ashore.  In addition, the NPRC indicated that it could not determine whether the Veteran had in-country service but that the Veteran served aboard the USS ORLECK (DD-886) that was in the official waters of Vietnam from July 5, 1965 to July 17, 1965.  

The JSRRC and NPRC findings are of record.  Thus, the record only consists of the March 2007 VA examiner's bald assertion that the Veteran was exposed to herbicides (which was based entirely on the Veteran's report), and the Veteran's bald assertions that he was exposed to herbicides and that he has pulmonic systolic murmur due to exposure to herbicides.  This, in and of itself, does not constitute new and material evidence as the VA examiner and the Veteran are not competent to deduce whether the Veteran had actual exposure to herbicides under the circumstances described by the Veteran, and the Veteran is not competent to opine that he has pulmonic systolic murmur due to actual exposure to herbicides.  The evidence received subsequent to the last final decision is presumed credible for purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); King v. Brown, 5 Vet. App. 19, 21 (1993) (noting that the Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion") (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  The Veteran's allegation of herbicide exposure and the March 2007 VA examination report, if the claim were reopened and additional VA assistance provided, would not reasonably result in substantiation of the claim in light of the JSRRC and NPRC findings.  Notably, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not be reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  

While the evidence submitted since May 1987 is new in that it had not previously been submitted, it is not material, as it does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim; namely, evidence regarding a possible in-service incurrence and aggravation of the pulmonic systolic murmur.  As the additional evidence is not new and material, the claim of entitlement to service connection for pulmonic systolic murmur is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Back Disorder

The Veteran's claim of entitlement to service connection for a back disorder was originally denied by a May 1987 RO decision on the grounds that the disorder was not shown by the evidence of record.  The service treatment records noted a motor vehicle accident in May 1978 but only injury to the neck was noted.  The Veteran had a rash on his back in February 1980 but otherwise there was no mention of any disorder associated with the back.  A post-service December 1986 VA examination report noted complaints of back pain with hyperextending the spine about 5 percent or flexing the spine over 85 degrees.  He could flex up to 95 degrees with pain.  X-ray examination of the lumbar spine was normal.  The diagnosis was low back pain.
 
In denying the claim in May 1987, the RO noted that there was no evidence of treatment for back pain and that x-rays of the lumbosacral spine showed no abnormal findings.  The Veteran filed a notice of disagreement with the May 1987 decision in September 1987.  In October 1987, he was issued a statement of the case.  However, the Veteran did not file an appeal.  Therefore, the May 1987 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
The Veteran filed a claim to reopen service connection for a back disorder in August 2007, this time asserting exposure to herbicides in service.  

Evidence obtained since the May 1987 RO decision includes VA treatment records and examination reports dated from 1999 to 2001 and 2006 to 2010, which are negative for any specific treatment for the back, other than the removal of actinic keratosis from the back in October 2007.  However, a September 2000 VA nursing note mentions that the Veteran has arthritis.  Although it is not clear if the arthritis is located in the lumbar spine, this evidence raises a reasonable possibility of substantiating the service connection claim for a back disorder.  The Veteran also has presented a new theory of entitlement for service connection for a back disorder, but there is no evidence of exposure to herbicides in service.  

Nonetheless, evidence of arthritis was not previously considered by VA and supports the presence of a current back disability, which was not of record in the prior denial in May 1987.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  

As the additional evidence is new and material, the claim of entitlement to service connection for a back disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

C.  Bilateral Knee Disorder

The Veteran's claim of entitlement to service connection for a bilateral knee disorder was originally denied by a May 1987 RO decision on the grounds that the disorder was not shown by the evidence of record.  The enlistment examination report in August 1959 showed that the Veteran had scars on the right and left knees but a previous knee injury, surgery, or disability was not noted.  The Veteran was in a motor vehicle accident in May 1978 but only injury to the neck was described.  In January 1986, prior to the Veteran's retirement from service, he complained of having then or ever having cramps in the legs.  On a post-service December 1986 VA examination report the Veteran stated that for the past year or more both of his knees had been hurting whenever he flexed them, the left knee worse than the right.  The pain went from the knee joint down to the thigh.  He also complained of occasional locking.  He did not recall any injury.  X-ray examination of the knees and thighs was normal.  The diagnosis was painful knees.
 
In denying the claim in May 1987, the RO noted that there was no evidence of bilateral leg locking and that x-rays of the knees and thighs showed no abnormal findings.  The Veteran filed a notice of disagreement with the May 1987 decision in September 1987.  In October 1987, he was issued a statement of the case.  However, the Veteran did not file an appeal.  Therefore, the May 1987 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
The Veteran filed a claim to reopen service connection for a back disorder in August 2007, this time asserting exposure to herbicides in service.  

Evidence obtained since the May 1987 RO decision includes VA treatment records and examination reports dated from 1999 to 2001 and 2006 to 2010, which are negative for any specific treatment for the knees.  However, a September 2000 VA nursing note mentions that the Veteran has arthritis.  Although it is not clear if the arthritis is located in the knees, this evidence raises a reasonable possibility of substantiating the service connection claim for a bilateral knee disorder.  The Veteran also has presented a new theory of entitlement for service connection for a back disorder, but there is no evidence of exposure to herbicides in service.  

Nonetheless, evidence of arthritis was not previously considered by VA and supports the presence of a current knee disability, which was not of record in the prior denial in May 1987.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  

As the additional evidence is new and material, the claim of entitlement to service connection for a bilateral knee disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

IV.  Increased Rating for Hypertension

The RO originally granted service connection for hypertension in May 1987 assigning a 10 percent rating.  This rating was confirmed in April 2001.

In August 2007, the Veteran filed an increased rating claim for hypertension.  He asserted on a March 2009 VA Form 21-4138 that his disability was more severe than currently rated.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's hypertension and multiple lipomas have remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, which evaluates hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating will be assigned where the veteran has (1) a history of diastolic pressure of predominantly 100mm or more requiring continuous medication for control, (2) diastolic pressure readings that are predominantly 100mm or more, or (3) systolic pressure readings that are predominantly 160mm or more. 38 C.F.R. § 4.104 , DC 7101.  A 20 percent rating is assigned where the veteran has (1) diastolic pressure readings of predominantly 110mm or more or (2) systolic pressure readings of predominantly 200mm or more. Id.  A 40 percent rating is assigned where the veteran has diastolic pressure readings of predominantly 120mm or more. Id.  A 60 percent rating is assigned where the Veteran has diastolic pressure readings of predominantly 130mm or more.  Id. 

A March 2007 VA Agent Orange examination report notes that the Veteran's blood pressure was quite satisfactorily controlled with simple diuretics.  

A March 2008 VA hypertension examination report shows the Veteran took Lisinopril and Hydrochlorothiazide for his blood pressure.  It was noted that the medications were moderately effective without side effects and that continuous medication was needed to control his hypertension.  The blood pressure readings were 130/80, 132/78, and 128/70 mmHg.  There was no hypertensive heart disease present.  It was also noted that a February 2007 cardiac silhouette was normal.  There were no significant effects on the Veteran's occupation.

Private treatment records dated from August 2007 to September 2010 show diastolic pressure readings ranging from 58 to 87 mm.  VA treatment records dated from 2006 to 2010 show diastolic pressure readings from 58 to 83 mm.  None of these treatment records show systolic pressure readings of 200 mm or more.

Therefore, the preponderance of the evidence is against finding that the Veteran meets the criteria for a disability rating greater than 10 percent for hypertension. 

The Veteran's representative submitted a statement in February 2012 noting that the Veteran's hypertension had worsened.  However, VA treatment records dated up to November 2010 showed that his blood pressure readings were not even close to meeting the criteria for the next higher 20 percent rating, and that his blood pressure is apparently well-controlled on medication.  Moreover, neither the Veteran, nor his representative has asserted any specific instances of elevated blood pressure readings or given any examples of how his hypertension has worsened.  

While the Veteran credibly believes that he is entitled to a higher rating for hypertension, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his hypertension and his views are of no probative value.  The Veteran's lay opinion is far outweighed by the detailed findings provided on private and VA treatment records dated from 2006 to 2010.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As noted above, the Board has considered the application of staged ratings; however, at no period of time were the Veteran's diastolic pressure readings ever higher than 87 mm at the most; nor were his systolic readings ever 200 mm or more.  Therefore, the Veteran is not entitled to a rating greater than 10 percent for service-connected hypertension under the applicable rating criteria.

An inferred claim for a total disability rating due to individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The Veteran reported on a March 2009 VA Form 21-4138 that he could not seek gainful employment because of his PTSD.  He has not asserted that he cannot work due to his hypertension, nor does the evidence show that this issue has been raised in the medical treatment records for hypertension.  Therefore, any inferred TDIU claim is inapplicable in this case.

VI.  Extraschedular Rating

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b). To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not described any exceptional or unusual features associated with his hypertension.  The symptoms associated with the Veteran's hypertension are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 


ORDER

New and material evidence has not been received to reopen a service connection claim for pulmonic systolic murmur, and the claim is denied.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened, and the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened, and the claim is granted to this extent only.

Entitlement to an increased rating in excess of 10 percent for hypertension is denied.
REMAND

A.  Diabetes Mellitus Type 2

The Veteran seeks service connection for diabetes mellitus, which he contends was incurred during his military service in the Navy while patrolling the waters of Vietnam.  He asserted on his VA Form 9 in May 2011 that his exposure to Agent Orange was due to being in the close vicinity of the Vietnam shores while actively participating in gunfire support activity of the ship.

The record does not show that the Veteran was exposed to herbicides during his military service.  The Veteran has asserted and the personnel records confirm that his service was solely on a ship in Vietnam waters.  The Veteran does not contend, nor does the evidence show that he ever set foot on land in Vietnam.  

The Veteran asserted on a VA Form 21-4138 in March 2011 that he was exposed to herbicides during his service on the USS ORLECK (DD-886) when it was in the Vietnam waters.  He did not contend that he ever went inland in Vietnam.  

The JSRRC submitted a memo that it could provide no evidence to support any claim of exposure to tactical herbicide agents while serving aboard a Navy ship during the Vietnam era.  The JSRRC also noted that with respect to the USS ORLECK (DD-886), the record showed that it was in the coastal waters of Vietnam but that the records would not note routine trips ashore.  In addition, the NPRC indicated that it could not determine whether the Veteran had in-country service but that the Veteran served aboard the USS ORLECK (DD-886) that was in the official waters of Vietnam from July 5, 1965 to July 17, 1965.  

A VA examiner during an Agent Orange examination in March 2007 noted that the Veteran served aboard the USS ORLIK and was on sea duty only but that they would provide artillery support from this ship when he was in the Mekong River.  The examiner noted that the Veteran was in the mouth of the river and the shoreline was visible on each side, and that the foliage was routinely sprayed.  The examiner determined that it was most likely that the exposure the Veteran had was airborne providing the wind currents were right.  

Although the Veteran served during the Vietnam era on a ship that was in the waters off the coast of Vietnam, the important issue here is whether he actually set foot in Vietnam.  Notwithstanding his assertions of offshore exposure to airborne herbicides, as the Veteran did not have any service inland in Vietnam, he is not presumed to have been exposed to herbicides in service and there is no probative evidence of such exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, the personnel records have not confirmed any exposure to herbicides during his duties on the USS ORLECK (DD-886).

Nevertheless, this does not preclude the Veteran from establishing service connection with proof that his diabetes mellitus was directly incurred in or first manifested in service.  

The service treatment records are negative for any findings of diabetes mellitus.  However, the Veteran's blood sugar around the time of his retirement in June 1986 was 113.  Urinalysis showed no sugar.

After service, a glucose reading chart with readings dated from January 1996 to January 2004 shows readings ranging from 94 to 139 mg/dL (the highest in July 1999, and the lowest in July 2000).  The earliest reading in January 1996 was 120 mg/dL.  Aside from the one reading of 94 mg/dL in July 2000, the remaining glucose readings were above 110 mg/dL.  

VA treatment records dated from February 2007 to May 2011 note that the Veteran's problem list includes diabetes mellitus without mention of complication, type II, or unspecified type.  However, other treatment records during this time frame note that the Veteran had a diagnosis of glucose intolerance.  Prescriptions for testing blood sugar three times weekly also were noted.

A March 2007 VA Agent Orange examination report notes that the Veteran was recently found to have borderline hyperglycemia and had been told that he was a "borderline diabetic," though no medication had been prescribed.  He had monitoring equipment and his blood sugars ranged anywhere from 94 to 145 mg/dL, very infrequently within normal limits.  He had lost some weight with some better control of his sugar.  The examiner noted that the Veteran would like to associate the borderline diabetes with the possibility that Agent Orange might have contributed.  It was noted that the Veteran was encouraged to continue to drop further with regard to weight and that this would probably be the best control for his metabolic syndrome.  

A September 2007 private comprehensive metabolic panel notes that glucose readings between 65-100 mg/dL are in the normal range and that the Veteran's glucose reading was 121 mg/dL and was considered high.  In February 2009, another private comprehensive metabolic panel shows a glucose reading of 101 mg/dL and was noted to be high.  Subsequent private treatment records dated from September 2009 to September 2010 note an assessment of diabetes mellitus type 2.

While some of the VA treatment records list diabetes as one of the Veteran's problems, other treatment records, including the March 2007 VA Agent Orange examination report, show the Veteran actually was only found to be hyperglycemic on laboratory findings.  Most recently, however, private treatment records show an assessment of diabetes mellitus type 2.  

Based on the medical evidence of record that suggests high blood sugar readings since the Veteran's retirement in 1986 that continued on post service treatment records dated from 1996 through 2007, and a possible current finding of diabetes mellitus, additional development is warranted to determine whether the Veteran currently has diabetes mellitus that was incurred in or first manifested during the Veteran's service.  

The March 2007 Agent Orange examination report also suggests a possible theory of entitlement to service connection for diabetes mellitus secondary to his service-connected hypertension.  It was noted that the Veteran's blood pressure was quite satisfactorily controlled with simple diuretics, though this could be the reason why there was still some borderline blood sugar elevation even though significant weight loss had occurred.  If the Veteran is shown to have diabetes mellitus, the medical opinion should address whether the Veteran's hypertension might have some relationship to his diabetes, as well.

B.  Back Disorder

The Veteran seeks service connection for a back disorder associated with exposure to herbicides in service.  As discussed above, there is no probative evidence of exposure to herbicides in service.  The service treatment records also are negative for any treatment pertaining to the back other than a rash on the back in February 1980.  The Veteran was in a motor vehicle accident in May 1978 but only had complaints pertaining to the neck.  After service, a December 1986 VA examination report shows complaints of low back pain with hyperextension and flexion, but x-ray examination was normal.  In September 2000, a VA nursing note shows that the Veteran has arthritis.  Although it is not clear if the arthritis is in the back, based on the Veteran's complaints of back pain a few months after his retirement from the Navy and medical evidence of record, a VA examination is warranted to determine whether the Veteran presently has a back disorder related to his 20+ year service in the Navy.

C.  Bilateral Knee Disorder

The Veteran also seeks service connection for a bilateral knee disorder associated with exposure to herbicides.  Herbicide exposure in service is not shown.  The entrance examination in August 1959 notes scars on the bilateral knees, though no previous injury, surgery, or disability of the knees is discussed.  The service treatment records are negative for any treatment or complaints related to the knees.  The Veteran was in a motor vehicle accident in May 1978 but only injury to the neck was noted.  However, a January 1986 report of medical history notes that the Veteran complained of having then or ever having leg cramps.  After service, a December 1986 VA examination report shows complaints of bilateral knee pain going down to the thigh for the past year, left worse than right, and occasional locking in the knees.  The Veteran could not recall any injury to the knees.  X-ray examination of the knees and thighs was negative.  Most recently a September 2000 VA nursing note shows the Veteran has arthritis, though it is not clear if this pertains to the knees.  Given the Veteran's history with respect to the knees, a VA examination report is warranted to determine whether the Veteran has a present bilateral knee disability related to his 20+ year service in the Navy.

D.  Anxiety Disorder

The record shows the Veteran was last evaluated for compensation and pension purposes for his anxiety disorder in March 2008.  The Veteran's representative asserted on a February 2012 Written Brief Presentation that the Veteran contends that his psychiatric disorder has worsened, and requested a current and adequate VA examination, if an increased rating could not be assigned.  

VA treatment records dated from 2007 to 2010 note individual psychiatric treatment records but there are no comprehensive psychiatric examinations since 2008.

As the record shows that the Veteran's anxiety disorder has potentially worsened since it was last evaluated in March 2008, another examination is warranted to determine the present severity of his anxiety disorder.  Any recent VA treatment records should also be obtained.

In addition, in the May 2011 rating decision granting an initial rating of 30 percent for the anxiety disorder, the RO refers to a December 10, 2006 record from Shands Jacksonville noting anxiety and panic attacks.  Careful review of the claims file shows that this record has not been made part of the record.  In addition, there is no Virtual VA record reflecting this document.  It also does not appear to be a VA treatment record, but rather a private treatment record.  This record should be added to the file on remand.

E.  Lipomas of the Forearm and Forehead

The RO originally granted service connection for lipomas of the forearm and forehead in May 1987 assigning a 0 percent rating.  The Veteran filed his present increased rating claim in August 2007.

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran filed his increased rating claim prior to 2008 and the Board has not received a request from the Veteran to be rated under the revised criteria.  Thus, the revised criteria do not apply to the present claim.

The Veteran's lipomas of the forearm and forehead are rated under 38 C.F.R. § 4.118 , Diagnostic Code (DC) 7819 (2008).  Under DC 7819, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.   

Under DC 7800, one characteristic of disfigurement results in the grant of a 10 percent disability rating.  According to the rating criteria, the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar of five or more inches (13 or more centimeters) in length, a scar at least one-quarter inch (.6 centimeters) wide at the widest part, surface contour of the scar elevated or depressed on palpation, a scar adherent to the underlying tissue, skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters), abnormal skin texture (which is also irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), indurated and inflexible skin in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118 , Note 1 following DC 7800.  

In consideration of disfigurement of the head face or neck, unretouched color photographs are to be taken when evaluating these criteria. 38 C.F.R. § 4.118 , Note 3 following DC 7800.  It should also be noted that scars that are in widely separated areas, such as two or more extremities, must be rated separately.  Id., DCs 7801, Note (1); 7802, Note (1) (2008). 

DC 7801 provides that scars not of the head, face, or neck that are deep or cause limited motion are rated at 10 percent if the area or areas covered exceed 6 square inches, or 39 square centimeters.  A deep scar is one associated with soft tissue damage. 38 C.F.R. § 4.118 , DC 7801, Note (2) (2008). 

Under DC 7802, scars other than head, face, or neck that are superficial and do not cause limited motion but encompass an area or areas 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 , DC 7800 (2008).

DC 7803 (2008) provides that a 10 percent rating may be granted for a superficial, unstable scar.  DC 7804 (2008) provides that scars that are superficial and painful on examination may be assigned a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar. Id., DC 7803, Note (1) (2008). 

Finally, DC 7805 (2008) directs VA to rate other scars on limitation of function of the affected part.

A March 2008 VA examination report was provided.  The examiner noted that the Veteran had 7 lipomas on each forearm that ranged from 1 cm wide x 1 cm long, to 2 cm wide x 2 cm long.  The total body area affected was less than 5% and the total exposed areas affected were less than 5%.  It was noted that there was no scarring or disfigurement.  Photos were not indicated.  There also was no functional limitation or impairment caused by the skin condition.  The diagnosis was multiple lipomas of the bilateral forearms.

In February 2012, the Veteran's representative submitted a Written Brief Presentation asserting that the Veteran's lipomas of the forearms and forehead were worse.  Although no details were provided for how the lipomas were worse, giving the Veteran the benefit of the doubt and in consideration of the time that has passed since the last examination and the fact that no photographs were taken of the lipomas on the exposed areas of the skin at that time, another comprehensive examination is warranted to address the present severity of the lipomas of the forearms and forehead.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's treatment records from the Jacksonville VA Medical Center, dated since December 2010.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Associate with the claims file a copy of the treatment record dated December 10, 2006 from Shands Jacksonville that is referenced in the May 4, 2011 rating decision granting an initial rating of 30 percent for an anxiety disorder and the May 4, 2011 statement of the case.  

3.  After conducting the above development, schedule a VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected anxiety disorder (claimed as PTSD).  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's psychiatric disorder on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's psychiatric disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough orthopedic evaluation and determine whether the Veteran has a current back and/or bilateral knee disorder.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.     

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Schedule the Veteran for a VA diabetes examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough diabetes evaluation and determine whether the Veteran has a current diagnosis of diabetes mellitus.  

If the Veteran does have diabetes, the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current diabetes mellitus had its clinical onset during active service or is related to any in-service disease, event, or injury.  In making this assessment, please note that the Veteran is not presumed to have been exposed to herbicides during his service in the Navy.  Please also note the blood sugar readings in service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current diabetes mellitus was caused by the Veteran's hypertension (including treatment for the hypertension).  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current diabetes mellitus was aggravated by the Veteran's hypertension (including treatment for hypertension).  If so, please state, to the extent possible, the baseline level of severity of the diabetes mellitus before the onset of aggravation.     

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  Schedule the Veteran for a VA dermatology examination to determine the severity of his service-connected lipomas of the forearms and forehead.  The entire claims file should be made available and reviewed by the examiner and all indicated tests and studies should be performed. 

The VA examiner should describe, in detail, the lipomas, to include the location(s) on the body, length and width of the lipomas, and whether they are unstable, associated with soft tissue damage, or painful on examination.  The examiner also should address whether the lipomas cause any functional impairment.

Unretouched color photographs should be taken of any skin involvement on an exposed area. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, readjudicate the claims on appeal.  If any of benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


